Citation Nr: 0633139	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-33 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date earlier than April 1, 2003, 
for the award of service connection for residuals of a right 
medial meniscal tear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to January 1979.  A service department line of 
duty report shows the veteran sustained an injury during 
inactive duty for training (INACDUTRA) on July 11, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran failed, 
without apparent cause, to appear for a scheduled hearing in 
April 2005.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  An October 2001 rating decision denying entitlement to 
service connection for a right knee disability is clearly and 
unmistakably erroneous.  


CONCLUSION OF LAW

The criteria for an effective date from July 20, 1998, for 
the residuals of a right knee injury have been met.  
38 U.S.C.A. §§ 1110, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.105, 3.303, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
underlying claim by correspondence dated in May 2003.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2006).  

A previous RO determination that is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended as if the 
corrected decision had been made on the date of the reversed 
decision.  See 38 C.F.R. § 3.105(a) (2006).  The essence of a 
claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  

A claim of CUE must show that: (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) 
(en banc).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  VA law provides that 
active military, naval, or air service includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 
(West 2002); 38 C.F.R. § 3.6 (2006); Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  

In this case, service department medical records show the 
veteran sustained a right knee injury while playing 
basketball on July 11, 1998.  A July 20, 1998, line of duty 
report noted the veteran was expected to be incapacitated 
from July 20, 1998, to September 13, 1998.  A January 1999 
medical report noted the veteran had undergone surgical 
repair on September 14, 1998, and that an examination on 
December 6, 1998, revealed complaints of occasional swelling 
without other symptoms.  It was noted that the veteran wore a 
knee brace, but had range of motion from 0 to 130 degrees, 
was nontender, and had no effusion or swelling.  An 
April 2000 examination report noted there were no clinical 
abnormalities of the lower extremities and that the veteran 
had no present complaints as to his right knee disorder.  

In an October 1, 2001, rating decision the RO denied 
entitlement to service connection for a right knee injury.  
It was noted, in essence, that service department medical 
records showed an injury during military reserve service had 
resolved without residual disability.  The RO also found the 
available records included no evidence of a current 
disability related to the injury in service.  The veteran was 
notified of the determination, but did not appeal.

Private medical records dated in January 2003 show an MRI 
scan revealed a tear to the posterior horn of the medial 
meniscus, a meniscocapsular injury and small para-meniscal 
cyst peripheral to the posterior horn, and chondromalacia 
patella.  A January 2003 service department line of duty 
report noted the veteran's injury appeared to be an 
aggravation or re-injury of his previous knee injury and that 
the opinion should be considered a continuation of the 
previous line of duty determination of July 1998.

Based upon the evidence of record at the time of the October 
1, 2001, rating decision, the Board finds that determination 
was clearly and unmistakably erroneous in failing to grant 
service connection and assign an effective date from July 20, 
1998, for the residuals of a right knee injury.  It is 
undebatable that the evidence of record at that time showed 
the veteran had sustained a right knee injury during a period 
of INACDUTRA from July 5, 1998, to July 19, 1998, and that he 
required surgical treatment in September 1998.  While he may 
have been asymptomatic upon service department examination in 
April 2000, a disability manifested by postoperative 
residuals of a right medial meniscus tear was clearly 
established.  Therefore, entitlement to an earlier effective 
date is warranted from July 20, 1998, the date following the 
veteran's release from a period of INACDUTRA during which he 
sustained a right knee injury.  




ORDER

An effective date from July 19, 1998, for the award of 
service connection for residuals of a right medial meniscal 
tear is granted, subject to the regulations governing the 
payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


